Tenney, C. J.
The indictment in the first count alleges that the defendant, not being licensed to sell intoxicating liquors, nor to keep an inn, did sell intoxicating liquots, and allowed the same to be drank in the place where the same were sold, which place was at the time under the control of the defendant. Within the meaning of the statute, a person cannot have the control of an inn, to keep which .another person has been licensed, it being a special trust reposed in the keeper authorised. The allegations in the first, count necessarily import a-violation of the 16th sec. of chap. 255 of the statutes of 1856.
The second count is more general in its language, and if it stood alone, might not be regarded as sufficiently specific in its allegations. Of this, however, we give no opinion. Defects in some of the counts in an indictment will not affect the validity of the remainder, for the judgment may be given against the defendant, upon those which are valid. Chit. Or. Law, 240 and 640.
Nothing erroneous in the instructions to the jury is perceived, and the exceptions taken to the overruling of the motion in arrest of judgment and to the instructions are

Overruled.